24Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the request for reconsideration filed July 19, 2022. Claims 1-24 are pending.  Response to remarks can be found below.  The prior rejections have been maintained.  New rejections based on the PCT search report are presented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 19-20 of U.S. Patent No. 10,743,088. Although the claims at issue are not identical, they are not patentably distinct from each other because they are broader in scope and/or recite obvious variations.  It is noted that since claims are recited in view of the specification, the claimed elements in the patent would encompass specifics in the disclosure that may be inherent or implied within the claims.
	Regarding claim 1, the claim corresponds to claim 1 of the patent. The claim is generally broader in scope and thus anticipated by the claim of the patent.  While the claim of the patent does not explicitly state a sensor secured to a communication board via a connector to receive sensor data, the claim recites an aperture on the housing to receive the sensor which is in communication with a sensor via a communication component.  Based on the specification, it would have been obvious for the aperture to include a connector since the sensor must be connected to the housing and for the communication component to be in communication with the sensor.  Further, a communication board is an obvious means to provide a wireless communication component which is defined in the specification as a board.
	Regarding claim 2, the claim corresponds to claim 1 of the patent.  A sealing interface is considered to be secured together.
	Regarding claim 3, a heat sink on the housing is considered an obvious means to dissipate heat.  In fact, a metal housing serves the same purpose.  It would have been obvious to include conventional means.
	Regarding claims 4 and 5, these claims correspond to claim 4 of the patent.
	Regarding claims 6-8, these claims correspond to claim 5 of the patent.
	Regarding claim 9, this claim corresponds to claim 6 of the patent.
	Regarding claims 10 and 11, this claim corresponds to claim 1 of the patent.
	Regarding claim 12, this claim corresponds to claim 1 of the patent.  A communication component does not require a port.   
	Regarding claim 13, this claim corresponds to claim 19 of the patent and is broader in scope, and thus, anticipated.  Anticipation has been held to epitomize obviousness.
	Regarding claim 14, this claim corresponds to claim 20 of the patent.
	Regarding claim 15, this claim corresponds to claim 20 of the patent. Claim 6 of the patent shows the obviousness of the various recited connector.
	Regarding claim 16, this claim corresponds to claim 13 of the patent. It would have been obvious that components of a housing are meant to be secured together.
	Regarding claim 17, this claim corresponds to claim 13 of the patent. A heat sink on the housing is considered an obvious means to dissipate heat.  In fact, a metal housing serves the same purpose.  It would have been obvious to include conventional means.
	Regarding claim 18, this claim corresponds to claim 19 of the patent.
	Regarding claims 19-21, these claims corresponds to claim 19 of the patent.
	Regarding claim 22, this claim corresponds to claim 19 of the patent.  As shown in claim 1, the size of the housing is obvious.
	Regarding claim 23, this claim corresponds to claim 19 of the patent.  It would have been obvious to use a communication board to transmit data to an external device.
	Regarding claim 24, this claim corresponds to claim 13 of the patent.  It would have been obvious not to have a communication port where wired communication is desired to avoid an opening in the housing.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-13, 16-17 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (2009/0058663). Cited portions are exemplary and should not be considered the only or the complete teaching.  The rejection is based on the reference as a whole.
.	Regarding claim 1, the claimed housing is generally shown as item 2 in Figure 3a-3n; the claimed sensor is shown as item 3; the claimed wireless power source is shown as item 1; and the claimed electronics is shown as item 2 in figure 3.  The communication board is shown as the radio module.  Joshi does not teach the battery within the interior space of the housing.  Joshi discloses that the external battery pack is designed to allow the unit to be switched. One of ordinary skill in the art would recognize that electronic device requiring power typically includes a battery within the housing.  It would have been obvious to integrate the battery within the housing where power consumption is low.  Further, while a sensor connector is not explicitly shown, one of ordinary skill in the art would recognize that items connected electrically typically includes a connector for easy connection and disconnection.  Figure 3J shows a structure that can been suggestive of a connector.  It would have been obvious to include a connector for ease of connection or disconnection of the sensor.
	Regarding claim 2, the Examiner gives Official notice that electronic device (i.e. computer) typically have housing with an upper and a lower portions that are connected together.  There are typically referred to a clamshells.  It would have been obvious to use a conventional housing to allow easy opening of the housing to access the components.
	Regarding claim 3, one of ordinary skill in the art would be familiar with electronic devices.  A heat sink is typically used to dissipate excess heat generated by the components within a housing.  The heat sink may be located on the external or internal portion of the housing where the housing is metallic since metal is a good conductor.  It would have been obvious to include a heat sink where the internal components generates heat.
	Regarding claim 10, the size of the housing is considered an obvious design choice.  Applicant has not disclosed particular structure which would render his device compact.  Thus, it is presumed that conventional means are available to create a device small enough to fit within the claimed housing size.  It would have been obvious to use a housing with a small volume where extreme miniaturization is desired.
	Regarding claim 11, see radio module in Figure 3.
	Regarding claim 12, it would have been obvious not to have a communication port where the communication is wireless since only an antenna is needed.
	Regarding claim 13, the housing is shown as item 2 in Figure 3K; the sensor is shown as item 3 which is secured to the aperture of the housing; the wireless power source is shown as item 1; and the claimed communication board and sensor connector are shown in Figure 3 as the radio module and the ADC.  Joshi does not teach the battery within the interior space of the housing.  Joshi discloses that the external battery pack is designed to allow the unit to be switched. One of ordinary skill in the art would recognize that electronic device requiring power typically includes a battery within the housing.  It would have been obvious to integrate the battery within the housing where power consumption is low.  One of ordinary skill in the art would be familiar with housings.  Clamshells with upper and lower portions are conventional.  Such housings also includes an aperture for ports to allow the connection of peripherals.  It would have been obvious to use a conventional housing design with ports for their known function. Further, Figures 3J and 3K show a connector which would fit into an aperture of the housing.  
	Regarding claim 16, it is conventional to secure housing components to form a complete housing.  It would have been obvious to use conventional means to form a housing that would enclose the electronics to protect the components inside.
	Regarding claim 17, one of ordinary skill in the art would be familiar with electronic devices.  A heat sink is typically used to dissipate excess heat generated by the components within a housing.  The heat sink may be located on the external or internal portion of the housing where the housing is metallic since metal is a good conductor.  It would have been obvious to include a heat sink where the internal components generates heat.
	Regarding claim 22, the size of the housing is considered an obvious design choice.  Applicant has not disclosed particular structure which would render his device compact.  Thus, it is presumed that conventional means are available to create a device small enough to fit within the claimed housing size.  It would have been obvious to use a housing with a small volume where extreme miniaturization is desired.
	Regarding claim 23, see figure 3.
	Regarding claim 24, it would have been obvious not to have a communication port where the communication is wireless since only an antenna is needed.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi as applied to claim 13 above, and further in view of Kim et al (2016/0261151).
Regarding claims 14-15, Joshi does not teach a communication connector to receive a mating connector since the communication is wireless.  Kim in the same field teaches wired and wireless communication from a sensor to an external device. One of ordinary skill in the art would recognize that a wired connection requires a communication connector.  Paragraphs 73-74 teaches a wired connection and a USB connection.  It would have been obvious to modify the teaching of Joshi to include a communication connector in the form of a USB bus as taught in Kim.
Claim(s) 1-3, 10-17 and 22-24 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over East China Science Tech (ECST) CN 102 662 081.
	Regarding claim 1, the claimed housing is shown in Fig.1; the claimed sensor assembly is shown as item 2; the claimed power source is taught as the lithium battery; and the claimed electronics with a communication board is taught in paragraph 24.  ECST does not explicitly teach a sensor connector.  However, one of ordinary skill in the art would recognize that a connector is inherent or obvious because there must be some means to transmit the sensor signals to the electronics for processing and transmission.  A connector is a conventional means to connect electrical components together.
	Regarding claim 2, Fig. 1 shows a housing with upper and lower portions to be secured together.
	Regarding claim 3, one of ordinary skill in the art would be familiar with electronic devices.  A heat sink is typically used to dissipate excess heat generated by the components within a housing.  The heat sink may be located on the external or internal portion of the housing where the housing is metallic since metal is a good conductor.  It would have been obvious to include a heat sink where the internal components generates heat.
	Regarding claim 10, the size of the housing is considered an obvious design choice.  Applicant has not disclosed particular structure which would render his device compact.  Thus, it is presumed that conventional means are available to create a device small enough to fit within the claimed housing size.  It would have been obvious to use a housing with a small volume where extreme miniaturization is desired.
	Regarding claim 11, ECST teaches wireless communication, and thus, suggests a wireless communication link with an external device.
	Regarding claim 12,  it would have been obvious not to have a communication port where the communication is wireless since only an antenna is needed.
	Regarding claim 13, the claimed housing is shown in Figure 1; the claimed sensor is shown as being secured at an aperture of the housing; the wireless power source is disclosed as a lithium battery; and the claimed electronics is taught in paragraph 24.  ECST does not explicitly teach a sensor connector.  However, one of ordinary skill in the art would recognize that a connector is inherent or obvious because there must be some means to transmit the sensor signals to the electronics for processing and transmission.  A connector is a conventional means to connect electrical components together.
	Regarding claim 14, the Examiner gives Official notice that electrical devices have serial ports (i.e. USB links) for the transmission of data via wires.  Such a port is considered a communication connector that is coupled to a source of data and may receive a mating communication connector.  It would have been obvious to include a communication connector to allow wired communications.  A smart phone is one example.
	Regarding claim 15, USB links are conventional communications connectors. It would have been obvious to use conventional connectors so devices would be compatible.
	Regarding claim 16, see Figure 1.
	Regarding claim 17, one of ordinary skill in the art would be familiar with electronic devices.  A heat sink is typically used to dissipate excess heat generated by the components within a housing.  The heat sink may be located on the external or internal portion of the housing where the housing is metallic since metal is a good conductor.  It would have been obvious to include a heat sink where the internal components generates heat.
	Regarding claim 22, the size of the housing is an obvious design choice based on the particular use since electronic device may be miniaturized.  Applicant has provided no specific details to create a device suitable for a small volume.
	Regarding claim 23, ECST teaches wireless communications.
	Regarding claim 24, a wireless system does not require a communications port. It would have been obvious to remove a port where wired communication is not desired.
Response to Remarks
Applicant argues that the double patenting rejections are improper since the instant claims recite different limitations.  The Examiner disagrees. Non-statutory double patenting does not require identical claims and the obvious differences have been address in the rejection.
	Applicant argues that the rejections under Joshi are traversed by a Board decision in a similar case.  The Examiner disagrees with the reasoning of the Board.  The reference does not constitute a teaching away.  A teaching away requires a general knowledge that a limitation would be inoperative and not merely not desirable.  A merely statement in a reference is not sufficient to be considered a teaching away since it is not considered to be general knowledge and is merely the opinion of a writer in a particular circumstance.
	Newly added rejections based on the ECST reference are added based on the PCT examination report.  The rejections have been adopted in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        




August 3, 2022